                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA
In re:                                                                                BKY #20-30358
                                                                                      Chapter 12
DANIEL B. MILLER,

                Debtor.

                          AMENDED CHAPTER 12 PLAN OF REORGANIZATION
                                     DATED AUGUST 13, 2020


                                    PART 1: SUMMARY OF THE PLAN

        The Debtor shall make a semi-annual payment to the Trustee pursuant to the terms outlined in Part
15. The first payment under this Chapter 12 plan shall be due December 31, 2020. This plan shall continue for
a period of forty-two (42) months from its effective date. The property of the debtor is being valued, and the
claim of each secured creditor is being treated as secured in the amount of the value of the property securing
such claim. Costs of administration are being paid on the effective date of the plan unless otherwise agreed to
or directed by the Court. Priority claims are being paid in full as allowed. The debtor will pay the Trustee no
less than all disposable income, as that term is defined in 11 U.S.C. § 1225, for Trustee administration and
distribution to unsecured creditors. The deficiency claims of all secured creditors will be treated as unsecured
claims unless otherwise ordered by the Court.

                                            PART 2: DEFINITIONS

1.       "Creditors" means all entities having a claim against the debtor.
2.       "Secured Creditor" means a creditor with a lien or security interest in property of the debtor.
3.       "Claim" means a timely filed claim which has been allowed by the Court or a secured claim which is
         dealt with in the plan whether or not a claim is filed.
4.       "Effective Date" means the date on which the Order of Confirmation becomes final.
5.       "Trustee" means the Chapter 12 Trustee.
6.       “Disposable Income" means all income received by the debtor annually after deducting operating
          expenses, living expenses (salaries approved) and plan payments.

                                    PART 3: LIQUIDATION ANALYSIS

        The debtor's net equity in their property, after deducting the amounts of the secured claims and
exemptions, is $92,116.41. General and priority unsecured creditors (but not including attorney’s fees) will
receive no less than $92,116.41 over the life of the Plan. The debtor’s liquidation analysis is attached to this
plan as Exhibit A.

                                      PART 4: DISPOSABLE INCOME

        The debtor's projections of gross income, operating expenses, living expenses and plan payments
indicate that they may have disposable income annually in the amount of $140,457.38 to make payments under
this plan. For the term of this plan, all of the debtor's disposable income, regardless of the amount, will be paid
to the Trustee for payment of cost of administration, distribution to secured creditors, distribution on attorney
fees and distribution to unsecured creditors. All disposable income (future earnings not necessary for the
continuation, preservation and operation of the farm and for the maintenance or support of the debtor and his
dependents) for three years following the effective date, shall be submitted to the Trustee for distribution. All
creditors with Class 4 – General Unsecured Claims shall be paid a pro rata share of disposable income after
administrative and priority claims have been paid.
                                       PART 5: LIVING EXPENSES

       The debtor's projection of living expenses for the year are $36,000.00. The debtor shall limit their
annual withdrawals for living expenses to said amount, unless said amount is modified by Court Order. The
Court shall retain authority and jurisdiction to modify said allowance upon application of a party in interest.

                PART 6: COSTS OF ADMINISTRATION AND PROFESSIONAL FEES

        Claims for compensation and expenses of professionals and court costs shall be paid upon approval by
the Court and as directed by the Court. The Chapter 12 Trustee shall make application to the Court for
approval of trustee’s fee and for any reasonable and necessary expenses of the Trustee in effectuating the
Trustee’s duties under the Bankruptcy Code in administering this case. The debtor shall pay an amount equal
to five percent (5%) of all payments disbursed by the Chapter 12 Trustee as an estimated payment and the
Trustee shall hold the fee until the Trustee’s fees and expenses are applied for and approved by the Court.
Once the Trustee’s fees are approved, the Trustee shall pay them. If there are excess funds in the account at the
end of the case, the money shall be paid to the unsecured creditors and any excess after paying the unsecured
creditors shall be paid to the debtor, unless otherwise ordered by the Court. All payments shall be made
through the Chapter 12 Trustee unless otherwise stated herein. Creditors shall only accept direct
payments from the debtor if specified in the Plan.

                                       PART 7: SECURED CLAIMS

       Class 1: First Farmers & Merchants State Bank
                105 N. Main Street
                Grand Meadow, MN 55936

                First Farmers & Merchants State Bank (“FF&M”) holds a secured claim in the real estate,
farm equipment and machinery, cattle, crops owned by the Debtor with a proof of claim filed in the total
amount of $7,419,326.89. The secured claim includes pre-petition collateral as well as post-petition
replacement liens on crops, cattle and rents. The Promissory Notes and Mortgages control, except as modified
here-in.

       a.      The issue of valuation is pending before the Court and the parties have submitted a proposed
               agreed order on valuation.

       REAL ESTATE

       b.      The secured claim on the real estate is in the total amount of $3,341,950.00.

       c.      The balance of the real estate to be retained has a value of $3,341,950.00. This claim shall be
               amortized over 30 years at 5.25% (based upon WSJ Prime Rate of 3.25% plus 2.0%). The
               Debtor shall make a semi-annual payment in the amount of $111,816.53. The first semi-
               annual payment shall be due on or before December 31, 2020. The payment shall be made
               directly to the creditor. Payments shall be as follows:
                 December 31, 2020                     $111,816.53
                 June 30, 2021                         $111,816.53
                 December 31, 2021                     $111,816.53
                 June 30, 2022                         $111,816.53
                 December 31, 2022                     $111,816.53
                 June 30, 2023                         $111,816.53
                 December 31, 2023                     $111,816.53


d.   The Debtor has a purchase agreement with Elijah Miller for the sale of certain real
     estate. If the real estate is sold, all of the net proceeds from the sale shall be paid directly
     to FF&M upon closing to be applied to the balance owed on the real estate in paragraph
     (b) above. The Debtor shall file a motion for approval of any sale of real estate. Upon the
     closing of a court-approved sale, the Debtor may file a motion to modify the plan.

             Semi-Annual Payment Payable directly to First Farmers & Merchants State Bank


EQUIPMENT, MACHINERY, CATTLE, CROPS

e.   The secured claim on the equipment, machinery, cattle, crops, bank accounts in the amount of
     $906,253.00 reduced to the extent that the Debtor delivers the equipment described in
     paragraph (f) below in the same condition that it was in when it was appraised to be
     disposed of in accordance with the Uniform Commercial Code.. The claim shall be
     amortized over 7 years at 5.25% (based upon WSJ Prime Rate of 3.25% plus 2.0%). The first
     semi-annual payment shall be due on or before December 31, 2020. This payment shall be
     made through the Chapter 12 Trustee. FF&M shall be entitled to a continuing security
     agreement in all pre-petition and post-petition assets now owned or subsequently acquired to
     secure the payment due above.

f.   The Debtor has identified $83,425.00 worth of equipment to be surrendered back to
     FF&M. The Debtor shall work with the bank to allow for the removal of the following
     equipment for sale or auction. The value listed below is the average of the Debtor’s
     appraisal and the FF&M appraisal. The automatic stay shall lift upon confirmation as to
     the following equipment:

                                           a.       Two (2) hay/grain feeders: $600.00
                                           b.   Four (4) calf grain feeders (10 ft): $400.00
                                           c.   JD 640 loader mounts: $500.00
                                           d.   2007 Polaris Ranger 700: $900.00
                                           e.   Milk shuttle: $4,750.00
                                           f.   50 KW Generator: $825.00
                                           g.   Teagle Bale Processor: $17,250.00
                                           h.   H&S 430 Manure Spreader: $10,500.00
                                           i.   4 section drag: $375.00
                                           j.   Bale unwinder 3 point: $500.00
                                           k.   JD 6300 CAH: $13,000.00
                                           l.   4 Steel Fenceline bunks 20’: $2,800.00
                                           m.   JD Gator 4x2(1): $2,500.00
                                           n.   JD 6’ Material bucket: $300.00
                                           o.   Manure Fork 6’ 640: $300.00
                                           p.   JD Material Grapple bucket: $2,750.00
                                           q.   3 pt. Mount Rear Bale Spear: $50.00
                                           r.   Pallet Forks 640 JD: $525.00
                                           s.   Long 12’ disc: $450.00
                                           t.   Self Feeder: $2,200.00
                                           u. 9’ Silage bucket 640: $750.00
                                           v. IH 540 Plow: $200.00
                                           w. (8) 20’ Feeder bunks: $2,000.00
                                           x. JD 800 Swather and trailer: $675.00
                                           y. Bale Spear 640 JD: $250.00
                                           z. JD Material bucket 8’: $400.00
                                           aa. Pallet Forks Global: $525.00
                                           bb. Pallet Forks 640 JD: $475.00
                                           cc. Three Prong Bale Spear Global: $300.00
                                           dd. KW Generator PTO: $825.00
                                           ee. H360 JD Global Mount Loader: $9,250.00
                                           ff. Calf huts (35): $3,625.00
                                           gg. 1994 Rough cut 3-point mower: $500.00
                                           hh. (4) Bale Spears: $750.00
                                           ii. IH Disc: $250.00
                                           jj. (2) Bale Spears: $350.00
                                           kk.     Pressure washer: $200.00
                                           ll. Red 200 Bu. Barge Box: $250.00
                                           mm. EZ Trail Gravity Wagon 200 Bu: $250.00
                                           nn.     Diesel Heater: $125.00
                     TOTAL - $83,425.00

      The payments shall be as follows:

                                           If ALL equipment        If the equipment is
                                           referenced above is     not delivered to
                                           delivered to FF&M       FF&M

                December 31, 2020                   $70,992.63                 $78,190.44
                June 30, 2021                       $70,992.63                 $78,190.44
                December 31, 2021                   $70,992.63                 $78,190.44
                June 30, 2022                       $70,992.63                 $78,190.44
                December 31, 2022                   $70,992.63                 $78,190.44
                June 30, 2023                       $70,992.63                 $78,190.44
                December 31, 2023                   $70,992.63                 $78,190.44

Semi-Annual Payment on Equipment, Cattle and Crops - $70,992.63 or $78,190.44 (as described
      above) (Payment through Trustee)


h.    FF&M shall be entitled to a continuing security agreement in all pre-petition and post-petition
      assets now owned or subsequently acquired to secure the payment due above, including a
      security interest all post-petition crops, crop insurance, government payments and programs,
      post-petition rents, accounts receivable, livestock, and products, offspring, and proceeds
      thereof, as adequate protection for ongoing use of cash collateral.

i.    For so long as any indebtedness remains due to FF&M, Debtor shall maintain all assets in good
      working order.

j.    The Debtor may sell real estate only after filing a motion for court approval and obtaining an
      order approving a sale. If the Debtor sells real estate during the course of the Chapter 12
      case, the Debtor shall pay the net proceeds of the sale to FF&M to reduce the principal
      debt owed. The Debtor may file a modified chapter 12 plan to reamortize the payment.

k.    If the Debtor sells cattle, equipment, or machinery during the course of the Chapter 12
      case, the Debtor shall pay the net proceeds of the sale to FF&M to be applied to the
     balance owed on Equipment, Cattle and Crops. The Debtor will file a motion for approval
     of any sales outside the ordinary course of business. The Debtor may file a modified
     chapter 12 plan to reamortize the payment.

l.   The Debtor has authority to use the cash collateral (rents/crop sales) to fund the payments
     to First Farmers & Merchants State Bank, plan payments and payments/expenses related
     to the farm operation so long as the Debtor is not in default on obligations owed to First
     Farmers & Merchants State Bank under this plan and FF&M is granted a security
     interest in all post-petition crops, crop insurance, government payments and programs,
     post-petition rents, accounts receivable, livestock, and products, offspring, and proceeds
     thereof.

m.   The Class 1 Claim (both real estate and equipment, cattle, crops secured claims) shall mature
     and become fully and immediately due and payable on June 30, 2024. Upon completion of the
     plan, the Debtor shall make direct payments to First Farmers & Merchants State Bank until the
     loans are refinanced or otherwise mature.

n.   In the event of default under the terms and conditions of this Plan (including, but not limited to,
     payment default), FF&M may, after allowing for a twenty-day cure period after notifying
     Debtor’s counsel of the default, file an affidavit of non-compliance seeking entry of an order
     granting relief from the automatic stay of 11 U.S.C. § 362(a) or dismissal of the case so that
     FF&M may record deeds-in-lieu and enforce a voluntary surrender agreement that the Debtor
     executed and delivered to FF&M contemporaneously with the filing of this Plan. Within ten
     calendar days of the filing of the affidavit, the Borrower may object solely on the basis that any
     default has been cured. The Debtor may cure at any time up until the end of the ten calendar
     day period immediately following the filing of the affidavit. If the Debtor objects, an
     evidentiary hearing shall be set on the first available date. If no objection is filed within ten
     calendar days of the filing of the affidavit, the Debtor stipulates and agrees that the uncured
     event of default constitutes “cause” to grant relief from the automatic stay without further
     hearing or to dismissal of the case and the Debtor consents to the Court granting the requested
     relief.

o.   In the event that this case is either voluntarily or involuntarily converted to a case under chapter
     7 of the Bankruptcy Code, FF&M may file an affidavit of noncompliance seeking entry of an
     order granting relief from the automatic stay of 11 U.S.C. § 362(a) without serving a notice of
     default and without any cure period. The Debtor stipulates and agrees that the conversion of this
     case to a case under chapter 7 constitutes “cause” to grant relief from the automatic stay without
     further hearing and the Debtor consents to the Court granting the requested relief.

p.   In the event the above captioned case is either voluntarily or involuntarily dismissed, FF&M
     may record the deeds-in-lieu and enforce the voluntary surrender agreement immediately upon
     dismissal. In the event the Debtor files a subsequent bankruptcy petition under chapter 7, the
     Debtor stipulates and agrees that FF&M may be granted relief from the automatic stay of 11
     U.S.C. § 362(a) on an ex parte basis by filing an affidavit citing this paragraph (p) so that
     FF&M may record and enforce the deeds-in-lieu and voluntary surrender agreement referenced
     in paragraph (n) above. In the event the Debtor files a subsequent bankruptcy petition (the
     “Second Bankruptcy”) under chapters 11, 12, or 13, the trustee or FF&M may file an immediate
     motion to dismiss the Second Bankruptcy with prejudice prohibiting the Debtor from later
     filing a subsequent bankruptcy petition for six months. The Debtor stipulates and agrees that the
     act of filing the Second Bankruptcy petition shall constitute “cause” to dismiss the Second
     Bankruptcy and, furthermore, the Debtor consents to the Court granting the requested relief and
     to dismiss the Second Bankruptcy with prejudice as to the filing of a subsequent bankruptcy
     petition for a minimum of six months.

q.   To the extent that the voluntary surrender agreement or deeds in lieu contemplated under
     p above have yet to be executed as of the effective date of the Plan or need to be
     supplemented or amended after plan confirmation in order to include all of the collateral
     that secures the claims of FF&M, the Debtor shall execute and deliver any additional or
     amended voluntary surrender agreement or deed in lieu within five business days of
               receiving such a request from FF&M.

       r.      FF&M shall retain its liens on all of its farm personal property and real estate (pre-petition
               and post-petition liens) until paid in full.

       s.      Upon confirmation of the Chapter 12 Plan and as the monthly operating reports are prepared
               and ready to be filed, the Debtor shall provide copies of all monthly operating statements and
               all attachments to the Chapter 12 Trustee and First Farmers & Merchants State Bank
               simultaneously. The monthly operating reports shall state the current inventory on hand
               including livestock numbers and weights.


       Class 2: Associated Bank
                1305 Main Street
                Stevens Point, WI 54481

                Associated Bank holds a secured claim in the real estate (25609 151st Ave, Spring Valley, MN 55975)
in the amount of $83,378.09. The Debtor is not modifying this secured claim and the promissory note and mortgage shall
control. The Debtor shall continue to make the necessary payment to Associated Bank to keep the mortgage and escrow
payments current. The current payment is in the amount of $861.85.

                                                                                 Direct Payment to Associated Bank


       Class 3: Deere & Company d/ba John Deere Financial
                PO Box 6600
                Johnston, IA 50131

               Deere & Company d/b/a John Deere Financial holds a secured claim in a John Deere 9500
Combine and John Deere 643 Corn Head in the amount of $6,386.04 pursuant to Proof of Claim #14.
Deere & Company d/b/a John Deere Financial is fully secured by its collateral and entitled to interest
and attorneys’ fees as of August 13, 2020, in the amount of approximately $2,000, but subject to any
limitation under 11 U.S.C. § 506(b). The secured claim shall be amortized over 3 years and accrue
interest at 5.0%. The Payments shall be made through the Chapter 12 Trustee’s office. Payments shall
be as follows:

                             December 31, 2020                       $2,419.54
                             December 31, 2021                       $2,419.54
                             December 31, 2022                       $2,419.54
                                            TOTAL                    $7,258.62

                                                           Annual Payment Payable to the Chapter 12 Trustee
                         PART 8: PRIORITY AND ADMINISTRATIVE CLAIMS

       Class 1: Pittman & Pittman Law Offices, LLC
                712 Main Street
                La Crosse, WI 54601

                 Pittman & Pittman Law Offices, LLC has an administrative claim in the estimated amount
of $40,000.00 for attorneys fees. The claim is subject to court approval for compensation. The claim for
$40,000.00 shall accrue interest at 0.0% and shall be paid during the life of the plan through annual
payments. The Payments shall be made through the Chapter 12 Trustee’s office. Payments shall be as
follows:

                            December 31, 2020                      $40,000.00
                            December 31, 2021                           $0.00
                            December 31, 2022                           $0.00
                                           TOTAL                   $40,000.00

                                                           Annual Payment Payable to the Chapter 12 Trustee

                                PART 9: GENERAL UNSECURED CLAIMS

        Class 1. Class 1 consists of general unsecured claims, claims of all unsecured creditors which are as a
result of damages arising as a result of the rejection of unexpired leases and/or executory agreements, claims
resulting from the value of a secured claim being of a value less than the security held against held claim, and/or
those secured creditors whose claims are determined to be unsecured, claims of all accommodation parties and
co-makers or loans of which the debtors are the principal, governmental claims arising under 11 U.S.C. § 1232,
and claims for taxes and penalties which are not included in any other Class. Payments made to this Class shall
be disbursed by the Trustee pro-rata. Pursuant to the Amended Liquidation Analysis attached, the Debtor
shall make payments to the general unsecured creditors in the amount of atleast $92,116.41. As
necessary, the Debtor shall sell the titled assets not subject to liens to provide payment to the Trustee in
lieu of cash payment. Payments shall be as follows:

                            December 31, 2020                       $4,038.81
                            December 31, 2021                      $44,038.81
                            December 31, 2022                      $44,038.81
                                           TOTAL                   $92,116.43

                                                         Annual Payment Payable to the Chapter 12 Trustee


                         PART 10: 11 U.S.C. § 1232 GOVERNMENTAL CLAIMS

        Governmental claims arising under 11 U.S.C. § 1232 shall be (1) treated as general unsecured claims
 arising before the date of filing, (2) are not entitled to priority claim treatment, and (3) shall be discharged in
 accordance with 11 U.S.C. §§ 1228 & 1232. If the debtors file a tax return for a period for which such a claim
 arises, the debtors shall prepare and serve a notice of the claim on the governmental unit(s) charged with the
 responsibility for the collection of the tax in accordance with 11 U.S.C. § 1232(d)(2) and, to the extent that
 the governmental unit(s), the debtors, or the Trustee timely files a proof of claim pursuant 11 U.S.C. §
 1232(d)(3), the claim shall be included in and receive pro rata treatment under Part 9: Class 1.
                          PART 11: EXECUTORY CONTRACTS AND LEASES

       Part 11 consists of executory contracts and leases existing as of the date of filing. All such executory
contracts and leases are rejected unless specifically assumed in this Part. The debtor assumes the following
executory contracts and leases:

       Class 1:       AgriFinancial
                      2209 River Road
                      Louisville, KY 40206

               AgriFinancial holds a lease agreement on irrigation equipment. The lease is rejected.


                                     PART 12: CAUSES OF ACTION

       As of the date of filing, the Debtor has a cause of action that is currently pending over the costs
related to fixing a fence (Fillmore County - Case No. 23-CO-19-73). The timeframe is currently
unknown due to the action being rescheduled due to the Covid-19 pandemic. If funds are recovered,
they are non-exempt under the Amended Liquidation Analysis and the funds would be payable to the
unsecured creditors. Such Payments would be in addition to the minimum required payment to the
general unsecured class listed in the plan contained in Part 9.


                   PART 13: EXECUTION OF PLAN AND CASH FLOW ANALYSIS

       The debtor proposes to continue the cash crop to make the plan payments. The debtor's projections
of income, operating expenses, and plan payments are attached as Exhibit B.


           PART 14: RETENTION OF LIENS AND INCORPORATION OF DOCUMENTS

        All creditors whose claims are treated as secured in this plan shall retain their liens on the collateral
securing their respective claims as specified in the plan and until such claims are paid in full in the amount
allowed as secured. Except as modified by the terms of this plan, all documents evidencing indebtedness and
security in favor of said secured creditors remain the same and are incorporated herein by reference. This plan
and Order confirming the plan shall constitute a modification of the terms and conditions of said instruments
as set forth herein.

                                    PART 15: GENERAL PROVISIONS

1.     The Court shall retain jurisdiction over the debtor and his property for the term of the plan.

2.      As part of the continuing farm operation, the debtor shall submit operating reports and bank statements
on a monthly basis to the Chapter 12 Trustee. The debtor shall provide the Chapter 12 Trustee copies of tax
returns annually once filed.

3.     The Debtor shall make all payments to the Chapter 12 Trustee except as specifically designated
above. The Debtor anticipates a significant sales of cattle and equipment that will adjust the debt
obligations owed to FF&M . The Debtor may file a modified plan to adjust payments. A summary of
semi-annual payments to the Chapter 12 Trustee shall be as follows:
                        December 31, 2020         $123,323.26
                        June 30, 2021              $70,992.63
                        December 31, 2021         $123,323.26
                        June 30, 2022              $70,992.63
                        December 31, 2022         $123,323.26
                        June 30, 2023              $70,992.63
                        December 31, 2023          $70,992.63




/e/Greg P. Pittman________________
Greg P. Pittman                             Signed: /e/Daniel B. Miller___________________
Bar no.: 0394983
Pittman & Pittman Law Offices, LLC          Debtor 1:Daniel B. Miller____________________
712 Main Street
La Crosse, WI 54601                         Dated: _August 13 2020______________________
Tele: 608-784-0841
Fax: 608-784-2206
Email: Greg@PittmanandPittman.com
